DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to applicant’s arguments/remarks and amendments filed on 08/10/2022. Claims 21-22, 24-25, 27, 33-34, 36, 38, and 40 have been amended. Claims 23, 26, 28-32, 35, 37, and 39 have been cancelled. Claim 41 has been newly added. Accordingly, claims 21-22, 24-25, 27, 33-34, 36, 38, and 40-41 are currently pending. 

Claim Objections
Claim 40 is objected to because of the following informalities:  The claim recites “blinker operating portion”. The examiner believes this to be a typographical error and should be corrected to “blinker operation portion” for consistency with claim 33.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vehicle controller”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “a vehicle controller” is interpreted as described in Paragraph 0033 as Vehicle controller includes clock, i.e. a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the at least one of the four speakers" in line 4.  There is insufficient antecedent basis for this limitation in the claim. According to the examiner’s best knowledge, the claim limitation will be treated as “at least one of the four speakers”.
Claim 24 recites the limitation "the shift lever" in line 4.  There is insufficient antecedent basis for this limitation in the claim. According to the examiner’s best knowledge, the claim limitation will be treated as “the select lever”.
Claim 25 recites the limitation "the shift lever" in lines 3 and 7.  There is insufficient antecedent basis for this limitation in the claim. According to the examiner’s best knowledge, the claim limitation will be treated as “the select lever”.
Claim 27 recites the limitation "the shift lever" in line 3.  There is insufficient antecedent basis for this limitation in the claim. According to the examiner’s best knowledge, the claim limitation will be treated as “the select lever”.
Claim 36 recites the limitation "the pedestrian" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the pedestrian" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 21 discloses  wherein the vehicle controller is configured to change balance of the generated sound among the four speakers in reverse travel of the vehicle according to the select lever, and claim 27, which depends on claim 21, recites the same limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 33, 34, 36, 38, and 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bai et al US 2009/0066499 A1 (hence Bai).
Claims is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai et al US 2009/0066499 A1 (hence Bai)in view of Yamaki et al US 2003/0227376 A1 (hence Yamaki).
In re claim 33, Bai discloses external sound generating system and method are provided that can be used to generate an external sound for quiet vehicles such as hybrid vehicle, an electric motor vehicle or a fuel cell vehicle (Abstract) and teaches the following:
A vehicle running with electrical power comprising: an electric motor configured to drive the vehicle (Abstract); four speakers configured to each generate sound in the four directions of the vehicle respectively (Paragraphs 0016 and 0021-0022); and a vehicle controller configured to change balance of the generated sound among the four speakers according to left turn or right turn of the vehicle (Paragraph 0021-0022)
However, Bai discloses generating signals that indicate a direction of motion of the vehicle and the acceleration of the vehicle and thus and allows the sound system to determine/select which speaker(s) of the speaker system 13 to engage to emit the sound in the appropriate direction based on the motion and the acceleration of the vehicle (Paragraph 0022) but doesn’t explicitly teach the following:
a blinker operation portion and left turn or right turn of the vehicle corresponding to the operation of the blinker operation portion
Nevertheless, Yamaki discloses generating sound to auditorily inform activation of vehicular operator devices that can be activated in at least two directions or symmetrically opposite directions (Paragraph 0001) and teaches the following:
a blinker operation portion and left turn or right turn of the vehicle corresponding to the operation of the blinker operation portion (Fig.3, and Paragraphs 0024-0025)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Bai reference to include detecting a current operational state or position of the winker switch, as taught by Yamaki, in order to provide an improved informing sound generation method, apparatus and computer program which can generate sound for informing a vehicle driver's intention and/or a traveling direction of a vehicle in such a manner as that a pedestrian and/or the like can readily recognize, practically through intuition, the driver's intention and/or traveling direction (Yamaki, Paragraph 0004).
In re claim 34, Yamaki teaches the following:
The vehicle according to claim 33 further comprising steering wheel for controlling travel of the vehicle, wherein the vehicle controller is configured to change the balance of the generated sound among the four speakers in accordance with the steering wheel (Paragraphs 0006, 0022, and 0051)
In re claim 36, Bai teaches the following:
The vehicle according to claim 33, wherein the four speakers generate the sound for the pedestrian to hear the vehicle (Abstract, Paragraphs 0016, 0018, 0021-0022, 0032)
In re claim 38, Yamaki teaches the following:
the four speakers generate the sound as audible indication in cooperation with the visible indication by means of blinking for the pedestrian on one side of the vehicle to note the vehicle (Fig.3, and Paragraphs 0024-0025) The motivation to combine has been provided supra.
In re claim 40, Yamaki teaches the following:
Wherein the vehicle controller is configured to mute one of the four speakers in accordance with the blinker operating portion (Yamaki, Fig.3, and Paragraphs 0024-0025) The motivation to combine has been provided supra.

Claims 21-22, 24-25, 27, and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai and Yamaki as recited above and further in view of Smith US 2009/0080672 A1 (hence Smith).
In re claim 21, Bai discloses external sound generating system and method are provided that can be used to generate an external sound for quiet vehicles such as hybrid vehicle, an electric motor vehicle or a fuel cell vehicle (Abstract), and teaches the following:
wherein the vehicle controller is configured to change balance of the generated sound among the four speakers in reverse travel of the vehicle (Paragraphs 0016, 0018, and 0021-0022)
However, Bai discloses generating signals that indicate a direction of motion of the vehicle and the acceleration of the vehicle and thus and allows the sound system to determine/select which speaker(s) of the speaker system 13 to engage to emit the sound in the appropriate direction based on the motion and the acceleration of the vehicle (Paragraph 0022) but doesn’t explicitly teach the following:
a select lever, and reverse travel of the vehicle according to the select lever
Nevertheless, Smith discloses an apparatus and methods for forming an engine sound for a vehicle based upon the speed of the vehicle and position of the accelerator pedal (Abstract and Paragraph 0005) and teaches the following:
a select lever, and reverse travel of the vehicle according to the select lever (Paragraph 0023)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Bai reference to include detecting the forward or backward movement of the vehicle using gear shift position, as taught by Smith, in order to produce the sound by each speaker at different amplitudes depending on the direction of travel (Smith, Paragraph 0023).

In re claim 22, Bai teaches the following:
The vehicle according to claim 21, wherein the four speakers generate the sound outside the vehicle for pedestrians to hear the vehicle and the at least one of the four speakers generates the sound for one of the pedestrians behind the vehicle, and wherein the vehicle controller is configured to have the at least one of the four speakers generate the sound for the pedestrians behind the vehicle to hear the vehicle traveling in reverse (Paragraphs 0018 and 0021-0022)
However, Bai doesn’t teach the select lever and the vehicle traveling in reverse according to the select lever
Nevertheless, Smith discloses the select lever and the vehicle traveling in reverse according to the select lever (Paragraph 0023, and the motivation to combine has been recited supra)
In re claim 24, Bai teaches the following:
The vehicle according to claim 22, wherein the vehicle controller is further configured to change balance of the generated sound among the four speakers in the forward travel (Paragraph 0022)
However, Bai doesn’t teach the select lever is further for forward travel and when the shift lever is operated to select forward travel
Nevertheless, Smith discloses the select lever is further for forward travel and when the shift lever is operated to select forward travel (Paragraph 0023, and the motivation to combine has been recited supra)
In re claim 25, Bai teaches the following:
The vehicle according to claim 22, wherein at least another one of the four speakers generates the sound for one of the pedestrians in front of the vehicle, and wherein the vehicle controller is further configured to have the at least another one of the four speakers generate the sound for pedestrians in front of the vehicle to hear the vehicle traveling in forward direction (Paragraph 0022)
However, Bai doesn’t teach the shift lever is further for forward travel and the vehicle traveling in forward according to the shift lever
Nevertheless, Smith discloses the shift lever is further for forward travel and the vehicle traveling in forward according to the shift lever (Paragraph 0023, and the motivation to combine has been recited supra)
In re claim 27, Smith teaches the following:
The vehicle according to claim 21, wherein the vehicle controller is further configured to change balance of the generated sound among the four speakers when the shift lever is operated to select the reverse travel (Paragraph 0023)

In re claim 41, Bai discloses external sound generating system and method are provided that can be used to generate an external sound for quiet vehicles such as hybrid vehicle, an electric motor vehicle or a fuel cell vehicle (Abstract) and teaches the following:
A vehicle running with electrical power comprising: an electric motor configured to drive the vehicle (Abstract); four speakers configured to each generate sound in the four directions of the vehicle respectively (Paragraphs 0016 and 0021-0022); and a vehicle controller configured to change balance of the generated sound among the four speakers according to left turn or right turn or forward travel or reverse travel of the vehicle corresponding to the operating portion (Paragraph 0021-0022)
However, Bai doesn’t explicitly teach the following:
an operating portion including a blinker operation portion, a steering wheel, a select lever, an accelerator and a brake
Nevertheless, Yamaki discloses generating sound to auditorily inform activation of vehicular operator devices that can be activated in at least two directions or symmetrically opposite directions (Paragraph 0001) and teaches the following:
an operating portion including a blinker operation portion, a steering wheel, an accelerator and a brake (Paragraph 0006, the motivation to combine has been recited supra)
Nevertheless, Smith discloses a select lever (Paragraph 0023, and the motivation to combine has been recited supra)

Response to Arguments
Applicant's arguments filed on 08/10/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks that the proposed amendments overcome the interpretation of the claims under 35 U.S.C. 112 sixth paragraph, the examiner respectfully disagrees with that statement. A vehicle controller meets the 3 prong test and still invokes 35 U.S.C. 112 sixth paragraph and is interpreted as described in Paragraph 0033 as Vehicle controller includes clock, i.e. a processor.
With respect to applicant’s arguments/remarks with respect to claim 33 and 41 that the applicant believes that any combination of Bai and Yamaki fails to teach the limitations in the claim, the examiner respectfully disagrees with that statement. Yamaki discloses a left turn or a right turn according to the operation of the blinker as recited above in the rejection of the claims.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669